PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/102,558
Filing Date: 13 Aug 2018
Appellant(s): Tolpin et al.



__________________
 Teryl L. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/30/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The examiner summarizes all various points raised by the appellant.

The appellant argues that the office erred in rejecting claims 1,5,7,8,15,15 and 19 under 35 U.S. C. U.S.C. § 103 as being purportedly unpatentable U.S. Patent Publication No. 2019/0319953 to Lear et al. (“Lear”) in view of U.S. Patent Publication No. 2017/0064524 to Chu et al.("Chu").
Furthermore, the appellant argues that the cited references fail to disclose or suggest 'as a result of a device being provisioned by a first special purpose solution, store at a central unified registry a correlation of the device and the first special purpose solution".  (See page 5, Argument --A)
 Response to A:
 	The examiner points out that Lear discloses secure modifications of manufacturing usage description files based on device application. Furthermore, Lear discloses multi-purpose devices may have their intended behavior change base [multi-purpose] on the installation of new applications that provide new, different, and/or additional features to a device. Additionally, some Internet-of-Things (IoT) devices may re -register itself on the network to establish the change in authorization reflected by the new MUD file (see paragraphs 0013 and 0015). Lear clearly discloses that Multi-purpose devices (IoT devices) are repurposed and registered in a network. The unified registry is storage where information about all the devices can be  saved (see specification paragraph 0020) which is disclosed by Lear as a file server that may store a plurality of files associated devices (see paragraph 0022). When the multi-purpose device is initially registered with the registry it related to a first special purpose solution before it is changed and re-registered with the registry.

The cited references fail to disclose or suggest "correlate the device to a second purpose solution at the unified registry" (see page 8, argument ---B).
Response to B: Lear discloses a MUD file server may store plurality of MUD files associated with devices (e.g., a MUD file 152 associated with device 112) as well as a plurality of MUD file portions (e.g., MUD file portions 154, 156, 158, 160) associated with different applications that may be installed on devices. (See paragraph 0022). 

Further, the device can then re -register itself on the network to establish the change in authorization reflected by the new MUD file (see paragraphs 0013 and 0015). Lear clearly discloses that Multi-purpose devices (IoT devices) are repurposed and registered in a network. The unified registry is storage where information about all the devices can be  saved (see specification paragraph 0020) which is disclosed by Lear as a file server that may store a plurality of files associated devices (see paragraph 0022). When the multi-purpose device is initially registered with the registry it related to a first special purpose solution before it is changed and re-registered with the registry. The re-registration is related to the changed purpose of the device.

Chu does not remedy the deficiencies of Lear because like Lear. Chu also fails to disclose suggest any “special purpose solution” that “include[es] a collection of hardware and software configured to interface with a set of devices for configuring the devices.” (See page 9, argument---C).
Response to C:
 The examiner points out that the claims were rejected under the combination of Lear and Chu.
	Chu discloses repurposing a mobile device for performing a plurality of functions, including fire detector, a radiation detector and a WI-Fi repeater (abstract). Furthermore, 
	It is clear that Chu in combination with Lear teaches a collection of hardware and software configured to interface with a set of devices for configuring the devices.

The appellant argues that there is no motivation to combine the cited references (see page, 12, 13 and 15, argument ----D).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a motivation was provided by the examiner which states that It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chu with those of Lear so that the reconfiguration and reprovisioning aspects provides elasticity and right provisioning of a system, and hence efficiently utilizes available resources, thus making the overall system of Lear more robust and efficient.





Furthermore, the appellant argues that the cited references fail to disclose or suggest “Lear and Chu fail to disclose or suggest storing any information at a central unified registry “as a result of a device being provisioned by a first special-purpose solution,” .  
(See pages 12-13, Argument --E)

 Response to E:
 	The examiner points out that Lear discloses secure modifications of manufacturing usage description files based on device application. Furthermore, Lear discloses multi-purpose devices may have their intended behavior change base [multi-purpose] on the installation of new applications that provide new, different, and/or additional features to a device. Additionally, some Internet-of-Things (IoT) devices may be authorized by the IoT device manufacturer to download or install new applications from third parties after the IoT device has been on boarded or installed on the network (for repurposing of the device). The manufacturer or trusted application provider can determine what applications are installed on the device and what kind of access the device requires to enable the functionality of the installed applications. The manufacturer can then aggregate appropriate rule in a new MUD file (e.g. a concatenated MUD file) that it hands back to the device. The device can then re -register itself on the network to establish the change in authorization reflected by the new MUD file (see paragraphs 0013 and 0015). Lear clearly discloses that Multi-purpose devices (IoT devices) are repurposed and registered in a network. The unified registry is storage where information about all the devices can be  saved (see specification paragraph 0020) which is disclosed by Lear as a file server that may store .


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SARGON N NANO/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
Conferees:
/HEE SOO KIM/Primary Examiner, Art Unit 2457  
       

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.